UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1989


YUYING LIN,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 20, 2015                 Decided:   September 2, 2015


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.           Benjamin C.
Mizer, Principal Deputy Assistant Attorney General,            Shelley R.
Goad, Assistant Director, Julia J. Tyler, Office of           Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,              Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yuying Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals denying as untimely Lin’s motion to reopen

her   removal   proceedings.       We   have   reviewed     Lin’s   claims   in

conjunction with the administrative record, and conclude that

the Board did not abuse its discretion in denying the motion as

untimely filed.        See 8 C.F.R. § 1003.2(a), (c)(2) (2015).              We

therefore deny the petition for review for the reasons stated by

the Board.      See In re: Yuying Lin (B.I.A. Aug. 25, 2014).                We

dispense   with       oral   argument   because      the    facts   and   legal

contentions     are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                        2